DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JPH08257539A) in view of Noriharu et al. (JPS5662596A) and further in view of Chastain (Clemson Extension, 2008).

In regard to claim 1, Fujiwara et al. is directed to an aerobic method (e.g. in the presence of oxygen-containing atmosphere/open to the outside) for treating organic material [Paragraph 0007] comprising the steps of:

    PNG
    media_image1.png
    489
    748
    media_image1.png
    Greyscale
a) loading a treatment unit (e.g. storage unit 1) with organic material (e.g. organic waste M) to be treated [Paragraph 0002];
b) covering the organic material to be treated with an odor emission-reducing [Paragraph 0012] first membrane (sheet material 21);
c) wherein Fujiwara’s treatment necessarily causes aerobic treatment (e.g. waste decomposition) [Paragraph 0006] of the organic material by actively supplying air to the organic material and the supplied air flowing through said organic material via contacting the organic material with atmospheric air during the turning over process (e.g. after the agitator agitates) [Paragraph 0012; Fig. 1];
d) turning over the organic material using a turning-over device (agitator 6) connected to rail (2), wherein the organic material is mixed [Paragraph 0006], (wherein the active supply of air is optional); and;
e) continuing the supply of air according to step c via agitation at regular intervals [Paragraph 0015], 
wherein the turning-over device (agitator 6) is used for the turning over, is moved along the longitudinal in the direction of arrows (a)-(b) [Paragraph 0006] of the treatment unit (1) and thereby turns over the organic material by means of a turning-over roller (4A sprocket rotated with respect to the transmission means 4) [Paragraph 0003],
wherein the turning-over device (agitator 6 connected to rail 2) has a membrane holding apparatus (traveling body 20 holding roll 23), which holds the first membrane covering the organic material (sheet material 21) [Paragraph 0012].

Fujiwara does not explicitly disclose wherein the turning-over device has a membrane which lays a second membrane as claimed on the turned over material.


    PNG
    media_image2.png
    494
    846
    media_image2.png
    Greyscale
Noriharu et al. is directed to a fermentation tank for composting organic material comprising a moving pair of covers on for the fermenting tank [Abstract]. Noriharu’s turning device (8) includes a membrane laying apparatus which lays a second membrane (16a or 16b) on the turned-over organic material [Fig. 2]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second membrane to the turned-over organic material as described by Noriharu via Fujiwara’s membrane-laying device. One of ordinary skill in the art would have been motivated to do so in order to keep the upper part of the organic material treatment tank always covered so that odorous gas cannot be dispersed into the air [Noriharu, Abstract]. Since the inside of the treatment unit is always closed via a two-membrane laying apparatus, it is possible to prevent emission of exhaust gas into interior buildings and it may be possible to make the treatment tank an outdoor facility thereby reducing costs and allowing for the utilization of solar heat [Noriharu, last page].

Fujiwara and Noriharu both describe their covering material as a “sheet material” for preventing odors [Fujiwara, Paragraph 0012] and a flat sheet [Noriharu, Paragraph 0002] covering the material so that the odorous gas cannot be dispersed into the air [Noriharu, Abstract]. The references do not explicitly describe the sheet/cover material as a moisture-permeable membrane and/or an air-permeable membrane.

Chastain describes the types of manure storage covers that are available and the expected odor reduction [Page 1; Objectives]. The types of covers include permeable covers [Page 3] and impermeable covers [Page 5]. Because one of skill in the art would not expect Chastain’s teaching of an inflated dome to describe the sheet material described by Fujiwara or Noriharu (the references do not describe a blower), the only impermeable cover described is a HDPE or PVC cover sheet [Page 5].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an air or moisture permeable covering in the methods described by Fujiwara or Noriharu because this allows rainwater to pass through the permeable cover, preventing it from ponding on the surface. Additionally, gas will not build up beneath a permeable cover and therefore a vent is not needed [Page 3, First Paragraph]. One of ordinary skill in the art would have been motivated to utilize a water and/or air permeable membrane such as those described by Chastain to avoid water pooling and venting as required with impermeable covers. Additionally, permeable membranes exhibit lower capital costs [Page 7, Table 2].

In regard to claim 2, Fujiwara et al. disclose a method wherein the first membrane (sheet material 21) is wound up during the turning over by the membrane holding apparatus (sheet material feeding mechanism 22) arranged on the side advancing in the direction of movement (a)-(b) on the turning-over device (agitator 6) [Paragraph 0011].

In regard to claim 3, Noriharu et al. disclose a method wherein the second membrane (16b) is unwound during the turning over by the membrane laying apparatus (8) arranged on the side following in the direction of movement on the turning-over device (11) by the membrane laying device (8), wherein the flat sheet is wound on the shaft in the take-up direction [Page 3, middle of page]

In regard to claim 4, Fujiwara et al. disclose a method wherein the organic material is decomposed (e.g. composted) [Paragraph 0004] in which odors are prevented from diffusing to the outside and odor pests are prevented [Paragraph 0007].

In regard to claim 5, Fujiwara et al. disclose during a step b) covering the organic material to be treated with an odor emission-reducing [Paragraph 0012] first membrane (sheet material 21) and turning over the organic material using a turning-over device (agitator 6) connected to rail (2), wherein the organic material is mixed [Paragraph 0006].
In regard to claim 6, Fujiwara et al. disclose a method, wherein after completion of the aerobic treatment operation (e.g. once work is completed), a further turning over of the organic material takes place by means of the turning-over device (agitator 6), in which the membrane lying on the organic material is held by the membrane holding apparatus and reciprocated from the stop position [Paragraph 0015].

Response to Arguments
Applicant's arguments, filed 03/21/2022, primarily presented in the declaration under 37 CFR 1.132, have been fully considered but they are not persuasive.

Declarant argues (14.) the sheet material of Fujiwara does not have the properties of a “membrane”. This argument is not persuasive. The broadest reasonable definition of “membrane” is “a thin pliable sheet of material forming a barrier or lining” [Lexico, Pg. 1]. Fujiwara’s sheet material is pliable (e.g. Fujiwara’s sheet is rolled onto a holding roll 23) and forms a lining above the organic waste [Fig. 3].

Declarant argues (14.) no digestion takes place under Fujiwara’s sheet material. This argument is not persuasive. Fujiwara is directed to a decomposition process [Paragraph 0002]. One of skill in the art understands the process of waste decomposition takes place by biological action where organisms feed upon organic matter, thus meeting the claim limitation recited digestion.

Declarant argues (14. 16. 17.) Fujiwara does not disclose intake of air and discharge of air from the tank.  In response to the argument that the prior art fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intake and discharge of air) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Declarant argues (14. 15. 18.) if Fujiwara’s sheet material (21) was permeable, a controlled retraction of air would not be possible and air would uncontrollably diffuse through the permeable sheet material. This argument is not persuasive. Air permeability is the flow rate of air per unit area and the ratings of air permeability can vary greatly therefore arguments which suppose an absolutely impermeable material or alternatively a highly permeable material are not considered to apply to a feature (e.g. material permeability) that has a high degree of variability. For example, even high density polyethylene (HDPE) has a low permeability (e.g. some permeability) [The Plastic Sheeting Guru, Pg. 2]. Chastain describes permeable materials which allows rainwater to pass, preventing it from ponding on the surface and prevent gas build up beneath the cover [Page 3, First Paragraph]. One of ordinary skill in the art would have been motivated to utilize a water and/or air permeable membrane such as those described by Chastain to avoid water pooling and venting as required with impermeable covers. Additionally, permeable membranes exhibit lower capital costs [Page 7, Table 2].

Declarant argues (19. 20. 21.) Noriharu’s device would not utilize a cover (16) that is permeable to air. This argument is not persuasive. Noriharu is cited to demonstrate the suitability of a second membrane in addition to Fujiwara’s sheet material. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Declarant argues (24. 27.) Applicant’s invention utilizes condensing water on the inside of the membrane to bind water while steam and air penetrate through the membrane. However, it is noted that the features upon which applicant relies (i.e., using water condensing on the inner side of the membrane to bind odor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s Specification does not define the permeable membrane in such a way that one of skill of the art would read such specific limitations into the claimed process.

Declarant argues (25.) the membranes disclosed by the Chastain reference are not appropriate for use in the process of the Fujiwara or Noriharu references. This argument is not persuasive. Fujiwara, for example, is directed to treatment of organic waste such as manure [Paragraph 0002] and the Chastain reference describes and compares manure storage covers [Page 1, Column 2]. It is within the level of one of ordinary skill in the art to look to the prior art such as Chastain when Fujiwara describes a manure cover, generally, for guidance on specific covers suitable for Fujiwara’s intended purpose.

Therefore, the declaration is insufficient to overcome the rejection of the claims as set forth in the last Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Plastic Sheeting Gurus. "Is Polyethylene Sheeting Plastic Sheeting?" Global Plastic Sheeting 05 Nov 2018 (Year: 2018)
Lexico. "membrane" Powered by Oxford <https://www.lexico.com/definition/membrane> 15 Jun 2021 (Year: 2021)
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 12, 2022